DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A cursory review of the application appears to show that the applicant (the inventor) is a pro se inventor (an inventor who is filing their own paperwork without the aid of an attorney). Therefore, if the applicant has any question or concerns with regards to the prosecution of this application (how to amend claims, how to overcome the rejection, etc.) they are encouraged to the contact the examiner of this application, Joshua Rodden, at (303) 297 – 4258.
If applicant wishes to contact a registered, patent practitioner for legal advice, registered patent practitioners can be found here: https://www.uspto.gov/learning-and-resources/patent-and-trademark-practitioners/finding-patent-practitioner .

Drawings
Replacement drawings were received on 11/30/21. These drawings are acceptable and have been entered. However, the drawings as filed on 11/30/21 are objected to as follows:
Drawings 2 and 3 appear to contain old reference numerals located below circled reference numerals; therefore making it indefinite and unclear as to what numbers were supposed to still be present in the Figures and which numbers which not to be within the drawings? Alternatively, are the reference numerals located below other reference numerals supposed to be side by side instead or vertical. I.e., should “1” located above a “3” as seen in Drawing 2 be a “13”? See U.S. Patent No. 10,858,096 (Schmalig et al.) as an example of how reference numerals are typically shown.
The terms “Drawings” as noted in each of Drawings 1-3 should be replaced with “FIG. 1”, “FIG. 2” and “FIG. 3” respectively. See U.S. Patent No. 10,858,096 (Schmalig et al.) as an example of how Figure numbers are typically shown.
The same reference numeral appears to be used throughout Drawings 1-3 to indicate different elements of the claimed invention. For example, Drawing 1 shows reference numeral “1” pointing to what appears to be the “rotors” of the invention while in Drawing 2 the reference numeral “1” appears to be pointing to what appears to be a “tail fin” of the invention. This is improper as each element of the invention must contain a unique reference numeral to avoid issues within understanding what the actual reference numeral is meant to show in the drawings themselves. Updated reference numerals should be properly reflected in the specification itself. See U.S. Patent No. 10,858,096 (Schmalig et al.) as an example of how reference numerals are typically shown.
Correction is required.

Specification
A replacement abstract was received on 11/30/21. This replacement abstract is ok and has been entered. However, the abstract as filed on 11/30/21 is objected to as follows:
Line 6, replace “motors.” with “motors,”
Correction Required.
A substitute specification was received on 11/30/21. This substitute specification is acceptable and has been entered. However, the substitute specification as filed on 11/30/21 is objected to as follows:
The specification appears to reference several reference numerals which do not have any corresponding reference numerals within the specification itself. For example, pages 8-10 of the 
For the section “BRIEF DESCIRPTION OF THE DRAWINGS”, the description of each individual drawing should only be about 1 sentence in length. The additional information describing the reference numerals and operation of the invention shown in the specific Drawing should be moved to the section titled “DEATILED DESCIRPTION OF THE INVENTION”. See U.S. Patent No. 10,858,096 (Schmalig et al.) as an example of how the section titled ”BRIEF DESCRIPTION OF THE DRAWINGS” is typically formatted.
Correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

Claim Objections
Claims 11-15 are objected to because of the following informalities:  
Remove the use of acronyms from the claims. The specification is for explaining the operation of your invention including the use of acronyms. The claims are the legal framework of your invention that is protected. I.e., the claims should just simply list the structure of the invention and how it connects/operates.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The examiner notes that applicant is a pro se examiner who is amending the claims on their own and that the claims appear to be replete with 112 issues. The examiner notes that they will do their best below to identify the 112 issues within the claims, but additional 112 issue may be present:

Claim 11 recites “such system” in line 4 of claim 11. However, it is indefinite and unclear as to what constitutes the “such system” as the term “such system” is not clearly deified within the claim. I.e., does the term “such system” in line 4 include all of the structural elements as recited in lines 1-3 of claim 11 or just some of the previously recited elements in lines 1-3 of claim 11? Applicant is remined again that an element as recited within a claim must be definitively explained in manner that does not leave ambiguity. In this case, the term “such system” in line 4 of claim 11 would need to be definitively tied to what elements actually constitute the term “such system”?
Claim 11, Line 6 recites “the improvement to said gyroplane…” However, it is indefinite and unclear as to what is meant by the term “the improvement…” I.e., this phrase appears to indicate that all of the elements as claimed previous to use of the term “the improvement” are actually well-known features and are not actually part of the invention being claimed? Applicant should be aware the stating the term “the improvement….” in a claim is actually using legal terminology which tends to fall under the status of a “Jepson” claim; wherein a “Jepson” claim effectively admits that any claim language used before the term “the improvement” in claim 11 is indicating that all of these elements are well known 
Claim 11, Line 6 recites “said gyroplane consisting of”. However, the examiner notes that the term “consisting of” has a specific legal meaning in that the claim only protects what specifically follows the term “consisting of”, meaning that it is closed ended, and does not protect against additional elements beyond what is listed in the phrase “consisting of”. I.e., the claim would not stop a competitor from coming in and adding additional elements beyond what is listed after the term “consisting of” and then the claim would no longer stop the competitor from selling their product. Is this what applicant is intending to actually claim by using the term “consisting of”? Additionally, the examiner notes line 1 of claim 11 recites “comprising” and then line 6 later recites “consisting of”; thus leaving it indefinite and unclear as to what aspects of claim 11 are actually meant to be open ended (i.e., “comprising”) versus closed ended (I.e., “consisting of”). Finally, the examiner notes that when a claim uses the term “consisting of” to describe an invention, the element which has been described using the term “consisting of” cannot be later modified in a dependent claim. Therefore, claims 12-21 are automatically improper for further defining the “gyroplane” which appears to have been described using the legal terminology of “consisting of” in line 6 of claim 11. Applicant should look through all of claims 12-21 for instances of the use of “consisting of” and determine if the use of the term “consisting of” is actually proper and intended.
Claim 11, Line 7 recites “said systems…” However, the examiner notes that claim 11 has already set forth several different “systems” as noted in at least lines 2, 3, 4, and 6. Therefore, it is indefinite and unclear as to what “system” is being referenced in line 7 of claim 1? Applicant is reminded that this is why exact terminology must be used when referencing different elements of an invention and different descriptions should be used for different elements of the invention to make it clear that the elements of the invention are in fact different elements for referencing purposes.
one or more rotors of the torque-compensated main rotor comprise two or more counter-rotating motors” to clearly link all of the claim elements to one another.
Claim 12, Line 6 recites “or a system for “Cyclic” control…” However, the examiner notes that it is indefinite and unclear as to what the term “or” is referencing? I.e., the term “or” implies that the limitation of “Cyclic control…” is an alternative of a different limitation within claim 12; however, the way claim 12 is written leaves it confusing as to what other limitation the “Cyclic control” is an alternative with regards too?
Claim 13 recites “a single teetering rotor”. However, it is indefinite and unclear as to how the “a single teetering rotor” as recited in claim 13 relates to the previously recited “rotors” of claim 11? I.e., are they the same or different elements of the invention? Again, applicant should modify claim 13 to indicate whether the “a single teetering rotor” is actually part of one of the “rotors” as already recited in claim 11.
Claim 13, Lines 3-4 recite “the tail structure”. However, it is indefinite and unclear as to how the “tail structure” as recited in claim 13 relates to the previously recited “tail assembly” of claim 11? For 
Claim 14 recites “a single teetering rotor”. However, it is indefinite and unclear as to how the “a single teetering rotor” as recited in claim 14 relates to the previously recited “rotors” of claim 11. I.e., are they the same or different elements of the invention? Again, applicant should modify claim 14 to indicate whether the “a single teetering rotor” is actually part of one of the “rotors” as already recited in claim 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303)297-4258.  The examiner can normally be reached on M-F, 8-5 MT MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649